Citation Nr: 1746262	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased compensable evaluation for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently changed to the Houston Texas RO during the course of the appeal.

The Veteran testified at a video conference hearing before the Board in September 2014.  A copy of the transcript has been associated with the claims file.

This claim was previously before the Board in September 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Board further notes that the issue of entitlement to service connection for erectile dysfunction was previously before it at the time of the September 2014 Remand.  However, while on remand, the RO granted the Veteran's claim in full in a July 2016 rating decision.  The Veteran has expressed no dissatisfaction with the outcome of that decision.  As such, the Board finds that this issue has been resolved in full and shall not be further discussed in the ensuing decision.


FINDING OF FACT

The most probative evidence of record shows that the Veteran did not have large or thrombotic hemorrhoids that were irreducible, with excessive redundant tissue, evidencing frequent recurrences, bleeding with secondary anemia or fissures at any time during the pendency of the appeal.



CONCLUSION OF LAW

The criteria for a compensable disability rating for hemorrhoids have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's hemorrhoids are currently evaluated as 0 percent disabling in accordance with the General Rating Formula for the Digestive System under the disability criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under those criteria, a noncompensable evaluation is assigned for hemorrhoids that are mild or moderate.  Id.  A 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.  

In relevant part, 38 U.S.C. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his service-connected hemorrhoids are worse than reflected by his current noncompensable evaluation. 

A review of the Veteran's VA outpatient treatment records reveals that he has been followed for his hemorrhoids, but there has been no indication of symptoms other than pain noted.

The Veteran was provided with a VA examination in May 2009.  At that examination, the examiner noted that the findings were normal.  No hemorrhoids, fissures, or masses were found.

In a January 2010 private sigmoidoscopy report, it is noted that the Veteran was treated for fissures and given Botox injections.  It was noted that the treatment was successful, but that the Veteran had to take daily medication thereafter to treat this condition.  The Veteran testified at his September 2014 Board hearing that he cannot even miss one day of this medication, otherwise he experiences bleeding and pain.

Subsequent treatment records show that that the Veteran continued to be treated post-treatment for his fissure in March 2010 and June 2010, with no further complications noted.  

An annual physical examination in December 2011 noted a history of hemorrhoids, but no active problems noted.

An annual physical examination in December 2012 noted a history of hemorrhoids, but no active problems noted.

An annual physical examination in December 2013 noted a history of hemorrhoids, but no active problems noted.

An annual physical examination in November 2014 noted a history of hemorrhoids, and that the Veteran's condition appeared to be doing "well."

An annual physical examination in December 2015 noted a history of hemorrhoids, but found that the Veteran had no current evidence of any hemorrhoids or fissures.

The Veteran was provided with an additional VA examination in June 2016.  At that examination, the examiner noted that the findings were normal.  No hemorrhoids, fissures, or masses were found.  Although it was noted that the Veteran claimed to have the appearance of hemorrhoids every month, there was no such corroborating documentation found in the Veteran's treatment records.

The record does not show any symptoms of thrombosis, persistent bleeding, as such has only been shown to be intermittent, as in the case of the January 2010 fissure, and with no accompanying anemia during the period of appeals, or other fissures at any time during the pendency of the appeal.  Therefore, the Board finds that the most probative evidence of record does not show that the criteria for a compensable evaluation for his hemorrhoids under Diagnostic Code 7336 are met.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.

At his September 2014 Board hearing, the Veteran asserted that his hemorrhoids were subject to constant bleeding if he did not take his medication.  The Veteran is competent to report observable symptoms of his hemorrhoids.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has essentially asserted that, but for his medication, he has persistent bleeding.  

The Board notes that United States Court of Appeals for Veterans Claims (Court) has held that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria for Diagnostic Code 7336 do not contemplate the effects of medication on hemorrhoids and so the Board must consider the Veteran's symptoms without medication.  

However, even taking the Veteran's condition without medication and accepting that the Veteran's hemorrhoids bleed in such absence, this disability still does not meet the criteria required for a compensable evaluation under the Rating Schedule.  To have a 10 percent rating, large hemorrhoids with excessive redundant tissue must be present which is not shown by the evidence of record.  A 20 percent rating also contemplates persistent bleeding, but also requires secondary anemia or fissures, neither of which the Veteran has and the only time that the Veteran had a fissure, it was immediately corrected and the bleeding stopped, therefore without indication of being persistent.  Crucially, the record does not reflect a history of anemia secondary to bleeding from hemorrhoids prior to the 2010 treatment for fissures.  Thus, the Board is not persuaded that absent taking medications for the condition the severity of the Veteran's disability is such that he would become anemic.  Therefore, his testimony does not support a compensable disability rating for his hemorrhoids. 

As such, the Board finds that a compensable evaluation is not warranted for the Veteran's hemorrhoids throughout the period of appeal, as the evidence has not shown excessive redundant tissue or persistent bleeding with secondary anemia or fissures, even during claimed periods of exacerbation during the appeal period, as the only fissure shown to be present was corrected without apparent residuals.

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.


ORDER

Entitlement to an increased compensable evaluation for service-connected hemorrhoids is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


